UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2010 Commission File Number: 000-31557 CIBT Education Group Inc. (Translation of registrant’s name into English) Suite 1200, 777 West Broadway Vancouver, British Columbia, Canada V5Z 4J7 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form40-F.Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.YesoNox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. CIBT Education Group Inc. (the “Company”) reports that on November 1, 2010 it announced that it has established agreements to expand the Company’s hotel and tourism division with an additional 26 institutions in China. New partners include trade schools, hotel chains and education consulting companies. The agreements range in scope from providing professional certification for the American Hotel Lodging Association program, hotel management programs, hospitality English training programs, and 2+2 degree programs in hospitality management. For a list of institutions with which CIBT has signed co-operative joint agreements, please see the news releases dated November 1, 2010 filed as an exhibit hereto for further details. EXHIBITS Number Description of Exhibit November 1, 2010 – News Release “CIBT Expands Program Delivery Network in China” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CIBT Education Group Inc. (Registrant) Date:November 1, 2010 By: /s/ Toby Chu Toby Chu President and Chief Executive Officer
